DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant 
Claims 1-2, 4-6, 8-11 and 20-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0091764 A1 to Hsieh et al. (“Hsieh”) in view of US 2017/0000415 A1 to Lapetina et al. (“Lapetina”).
As to claim 1, Hsieh discloses a smart terminal, comprising 
a metal housing (see Fig 3, element 320), 
a wireless communication unit (see Fig 3, element 111), 
a human body information detection unit and a signal selection unit for screening out a signal, wherein: 
the wireless communication unit comprises a wireless antenna, all or part of the metal housing is configured as an antenna area for setting the wireless antenna, and a common conductor is provided for the antenna area (see [0021]-[0025]); 
the human body information detection unit comprises at least two detection contact points, and only one of the detection contact points is provided in the antenna area (see [0021]-[0025] – antenna area only comprises the loop 111); 
the detection contact point in the antenna area and the wireless antenna are connected with one end of the common conductor, respectively ([0021]-[0025]); 
the other end of the common conductor is connected with the signal selection unit ([0021]-[0025]); and 

Hsieh fails to disclose a metal watch band, wherein the other detection contact point is provided on the metal watch band. However, such a band is disclosed by Lapetina et al. (see Fig [0060] – “For example, the electrical contacts could have a bulk composed of copper and a surface composed of gold or of gold alloyed with nickel and/or cobalt. Alternatively, the surface layer could be composed of stainless steel, gold, platinum, silver, silver/silver-chloride, polymers or rubbers containing conductive particles, or other conductive or partially conductive materials.” See also [0067] – “The housing 310 b has an outside surface 312 b that is away from the first external surface of the body and an inside surface (not shown) that is toward and/or in contact with the first external surface of the body when the housing 310 b is positioned on the first external surface of the body. Similarly, the mount 320 b has an inside surface 324 b and an outside surface 322 b. A second electrical contact 330 b is disposed on the outside surface 322 b of the mount 320 b and configured to be contacted by skin of a second external body surface of a second arm of the body (i.e., an arm opposite an arm to which the wearable device 300 b is mounted.”).
It would have been obvious to one of ordinary skill in in the art before the effective filing date of the claimed invention to combine the screening out ECG of Hsieh with the metallic band of Lapetina in order to provide the predictable result that is a simple and convenient way for a user to measure differences in voltage between first and second body locations.
As to claim 2, Hsieh further discloses wherein: 
“…when an operating band of the ECG signal is measured, the system ground plane 330 is DC blocked against the conductive back cover 320, but in the operating band of the antenna element, the system ground plane 330 and the conductive back cover 320 are AC conducted.  Similarly, when an operating band of the ECG signal is measured, the system ground plane 330 is DC blocked against the conductive frame 111, but in the operating band of the antenna element, the system ground plane 330 and the conductive frame 111 are AC conducted.”).  
As to claim 4, Hsieh further discloses wherein: human body information data detected by the detection contact point comprise one or more of heart rate data, blood pressure data, pulse data and body temperature data; and the human body information detection unit calculates a human body state detection result based on the human body information data detected by the detection contact point (see [0025] – ECG data is heart rate data).  

As to claim 6, Hsieh further discloses wherein: the smart terminal further comprises a wireless communication module; the human body information detection unit is connected with the wireless communication module; and the human body information detection unit transmits, through the wireless communication module, the detected human body information data to an external intelligent device, so that the external intelligent device displays the detected human body information data (see Fig 3, element 350).  
As to claim 8, Hsieh discloses a smart wrist watch, comprising: 
a metal watch casing (see Fig 3, element 320); 
a wireless communication unit provided in the casing (see Fig 3, element 111); 
a human body information detection unit (see Fig 3, element 340); and Page 3 of 15Application No. 15/753,957 
Docket No. T2874.10008US01a signal selection unit for screening out a signal (see [0023]); 
wherein: the wireless communication unit comprises a wireless antenna, all or part of the metal watch casing is used as an antenna area for setting the wireless antenna, a common conductor is provided for the antenna area (see Fig 3, element 111); 
the human body information detection unit comprises at least two detection contact points, and only one of the detection contact points is provided in the antenna area (see [0021]-[0025] – antenna area only comprises the loop 111 and the base 320); 
the detection contact point in the antenna area and the wireless antenna are connected with one end of the common conductor, respectively, the other end of the common conductor is 
the signal selection unit screens out a signal from the wireless antenna out of a signal transmitted on the common conductor, sends the signal to the wireless communication unit, screens out a signal from the detection contact point out of the signal transmitted on the common conductor and sends the signal to the human body information detection unit (see [0025]-[0026] – “…when an operating band of the ECG signal is measured, the system ground plane 330 is DC blocked against the conductive back cover 320, but in the operating band of the antenna element, the system ground plane 330 and the conductive back cover 320 are AC conducted.  Similarly, when an operating band of the ECG signal is measured, the system ground plane 330 is DC blocked against the conductive frame 111, but in the operating band of the antenna element, the system ground plane 330 and the conductive frame 111 are AC conducted.”).  
Hsieh fails to disclose a metal watch band, wherein the other detection contact point is provided on the metal watch band. However, such a band is disclosed by Lapetina et al. (see Fig [0060] – “For example, the electrical contacts could have a bulk composed of copper and a surface composed of gold or of gold alloyed with nickel and/or cobalt. Alternatively, the surface layer could be composed of stainless steel, gold, platinum, silver, silver/silver-chloride, polymers or rubbers containing conductive particles, or other conductive or partially conductive materials.” See also [0067] – “The housing 310 b has an outside surface 312 b that is away from the first external surface of the body and an inside surface (not shown) that is toward and/or in contact with the first external surface of the body when the housing 310 b is positioned on the first external surface of the body. Similarly, the mount 320 b has an inside surface 324 b and an outside surface 322 b. A second electrical contact 330 b is disposed on the outside surface 322 b of the mount 320 b and configured to be contacted by skin of a second external body surface of a second arm of the body (i.e., an arm opposite an arm to which the wearable device 300 b is mounted.”).
It would have been obvious to one of ordinary skill in in the art before the effective filing date of the claimed invention to combine the screening out ECG of Hsieh with the metallic band of Lapetina in order to provide the predictable result that is a simple and convenient way for a user to measure differences in voltage between first and second body locations.
As to claim 9, Hsieh further discloses wherein:
the signal selection unit comprises a high frequency switch; 
the high frequency switch screens out a signal having a frequency higher than a first preset value out of the signal transmitted on the common conductor, using the signal as the signal from the wireless antenna, and the high frequency switch gets through a branch connected with the wireless communication unit, and shuts down a branch connected with the human body information detection unit, sending the signal which is screened to the wireless communication unit; and the high frequency switch screens out a signal having a frequency higher than a second preset value out of the signal transmitted on the common conductor, using the signal as the signal from the detection contact point, and the high frequency switch shuts down a branch connected with the wireless communication unit, and gets through the branch connected with the human body information detection unit, sending the signal which is screened out to the human body information detection unit (see [0025]-[0026] – “…when an operating band of the ECG signal is measured, the system ground plane 330 is DC blocked against the conductive back cover 320, but in the operating band of the antenna element, the system ground plane 330 and the conductive back cover 320 are AC conducted.  Similarly, when an operating band of the ECG signal is measured, the system ground plane 330 is DC blocked against the conductive frame 111, but in the operating band of the antenna element, the system ground plane 330 and the conductive frame 111 are AC conducted.”).  
As to claim 10, Hsieh further discloses wherein: Page 4 of 15Application No. 15/753,957 Docket No. T2874.10008US01 
the signal selection unit comprises a high-pass filter and a low-pass filter; the other end of the common conductor is connected with the high-pass filter and the low-pass filter, respectively, the high-pass filter is connected with the wireless communication unit, and the low-pass filter is connected with the human body information detection unit; and the high-pass filter screens out the signal from the wireless antenna out of the signal transmitted on the common conductor and sends the signal from the wireless antenna to the wireless communication unit, and the low-pass filter screens out the signal from the detection contact point out of the signal transmitted on the common conductor and sends the signal from the detection contact point to the human body information detection unit (see treatment of claim 9 – the low frequency ECG content in one state is not allowed to pass but in another state is allowed to pass resulting in a low-pass and high-pass filter).  
As to claim 11, Hsieh further discloses wherein: human body information data detected by the detection contact point comprise one or more of heart rate data, blood pressure data, pulse data and body temperature data; and the human body information detection unit calculates the human body state detection result based on the human body information data detected by the detection contact point (see [0025] – ECG data is heart rate data).
Claims 7 is rejected under 35 U.S.C. 103 as being unpatentable over Hsieh in view of Lapetina and further in view of US 2016/0360986 A1 to Lange.
As to claim 7, Hsieh fails to disclose wherein the smart terminal is a bracelet or a mobile phone. However, such devices were well-known in use as heart rate measurement devices as shown by Lange (see [0040]). It would have been obvious to one of ordinary skill in the art before the .
Allowable Subject Matter
Claims 12-19 are allowed. The prior art fails to anticipate or render obvious the watch comprising a metal band, the metal band having at least part of a wireless antenna on the metal band wherein a common conductor is provided for the antenna area (common connector being understood as a connector that shares a connection with the signal selection unit), together with the screening out of the signals as provided in the claim.
Response to Arguments
Applicant's arguments filed April 13, 2021 have been fully considered but they are not persuasive.
Applicants argue that Lapentina does not disclose the required metal band because the band in that reference is formed from a flexible material, for example, fabric, rubber, leather, etc., rather than metal. 
Examiner respectfully disagrees with this argument because it fails to take into account the way that comprising is understood as limiting the claimed invention. The claim states that the smart terminal comprises a metal watch band. A watch band made of interwoven metallic and fabric threads would infringe such a limitation. As would a fabric band with a metallic section, which is what is disclosed by Lapentina. If the smart terminal is intended to comprise a band made entirely of metal, than the claim should be so amended. As it stands however, Lapentina reads on the claimed invention.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Eric Messersmith whose telephone number is (571)270-7081.  The examiner can normally be reached on M-F, 830am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JACQUELINE CHENG can be reached on 571-272-5596.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ERIC J MESSERSMITH/Primary Examiner, Art Unit 3791